In an action to recover damages for libel, the defendants appeal from an order of the Supreme Court, Westchester County (Jamieson, J.), entered February 17, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment, as the defendants failed to establish their prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Florio, J.P., H. Miller, Spolzino and Skelos, JJ., concur.